Citation Nr: 0017532	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-13 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active military service from September 1967 
to August 1969 and from November 1969 to December 1970.

In a decision dated November 1989, the Board of Veterans' 
Appeals (Board) denied the veteran's claim for service 
connection for PTSD.  Following his attempt to reopen the 
claim, by decision in June 1991, the Board found that the 
evidence submitted by the veteran was not new and material, 
and his claim for service connection for PTSD remained 
denied.  The veteran has again sought to reopen his claim for 
service connection for PTSD.  By rating action in June 1998, 
the RO concluded, in effect, that the additional evidence was 
not new and material.  This case was previously before the 
Board in February 2000, at which time it was remanded.  The 
case is again before the Board for appellate consideration.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. By decision in November 1989, the Board denied service 
connection for PTSD.  In a decision in June 1991, the 
Board concluded that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection for PTSD.

2. The evidence added to the record since the June 1991 
decision is cumulative of the evidence previously 
considered and is not so significant that it must be 
considered in order to decide fairly the merits of the 
claim.


CONCLUSIONS OF LAW

1. The evidence received since the June1991 Board decision 
which denied service connection for PTSD is not new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2. The June 1991 decision of the Board denying service 
connection for PTSD is final and the claim is not 
reopened.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that the Department of Veterans Affairs 
(VA) is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final 
disallowance of the claim for service connection for PTSD is 
the June 1991 Board decision.           38 U.S.C.A. § 7105 
(West 1991).  Therefore, the Board must review, in light of 
the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that determination.  The prior evidence of record is vitally 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

The "old" evidence 

Private records show that the veteran was seen by a social 
worker in October 1959.  It was reported that the onset of 
school difficulties was when he entered the first grade.  He 
had temper tantrums and had destroyed school property.  

The record discloses that the veteran received wounds to both 
arms in August 1969 when hostile forces were encountered.  He 
was awarded the Purple Heart.  His military occupational 
specialty was armor crewman.

The service medical records show that the veteran was 
referred for a psychiatric evaluation in conjunction with 
judicial proceedings in October 1970.  No psychiatric illness 
was found.  On the separation examination in November 1970, a 
psychiatric evaluation was normal.

On VA examination in September 1971, it was noted that the 
veteran was a difficult personality to evaluate.  He spoke 
with slightly slurred speech and was relatively 
noncommunicative.

The veteran was hospitalized in a VA facility from September 
to November 1971.  It was noted that he had a life-long 
history of social autism, and had been a schizoid 
personality.  The diagnosis was schizoid personality.  

Private and VA medical records dated from 1971 to 1990 
reflect treatment for psychiatric complaints.  The diagnoses 
included alcohol dependence, dysthymic disorder, major 
depression and PTSD.

In December 1983, the Chief, VA Readjustment Counseling 
Service noted that the veteran had completed a psychological 
evaluation at the Vet Center several months earlier.  The 
results reflected several recognizable stressors of 
significant distress level to result in a number of symptoms 
of PTSD.  While there was a history of substance abuse, it 
was indicated that the veteran's Vietnam experience was 
neglected or negated to the point that this was never 
seriously addressed in his contact with mental health 
professionals.  

On VA psychiatric examination in March 1984, it was reported 
that the veteran had a long history of poor vocational 
adjustment and multiple difficulties with the law.  He 
claimed combat subjected him to undue stress and caused the 
deterioration in his social relationships and vocational 
adjustment.  The examiner commented that the veteran seemed 
relatively aloof and unaffected by his combat experience.  
The impressions were alcohol dependence, episodic; cannabis 
dependence, episodic; and personality disorder, passive-
aggressive type, or anti-social type, with history of 
assaultiveness and multiple incarcerations.  The examiner 
stated that there was little evidence to support PTSD and on 
the basis of the clinical examination, it could not be 
sustained despite the findings on psychological testing.

The veteran was admitted to a private facility in May 1986.  
It was noted that he had a long history of psychiatric 
illness that was reportedly related to experiences he 
suffered in Vietnam during service.  A consultation during 
the hospitalization included an assessment of Vietnam stress 
syndrome.

The veteran was hospitalized by the VA from March to May 1987 
and from May to June 1987.  The diagnoses included dysthymic 
disorder, schizoid personality, atypical psychosis and 
elements of PTSD.

In December 1987, the veteran's friend reported that he had 
Vietnam flashbacks.

The veteran was afforded a psychiatric examination by the VA 
in November 1988.  Following an examination, the impressions 
were acute organic brain syndrome, probably secondary to 
chronic alcohol abuse; severe alcoholism; history of 
psychiatric illness in the past with depressive elements, 
possibly alcohol abuse related; and history of mixed 
personality disorder with passive aggressive and anti-social 
traits.  The examiners commented that the veteran obviously 
had significant problems prior to service, including 
significant substance abuse and anti-social activity, and 
these had continued after service.  They added that 
currently, the veteran only described problems that could be 
explained by chronic severe alcoholism.  He might very well 
have elements of PTSD.  However, they could not make a 
diagnosis of PTSD based on his current presentation.  

Of record is a February 1989 determination by the Social 
Security Administration.  It was indicated that the medical 
diagnosis included severe alcoholism, drug abuse, dysthymic 
disorder and schizoid personality disorder.

The veteran was afforded an examination by a private 
psychologist in October 1989.  It was noted that the veteran 
reported reliving his Vietnam experiences, and that he had 
recurring dreams.  The Axis I diagnoses were major 
depression, PTSD, alcohol dependence and rule out 
schizoaffective disorder-depressive type.  The Axis II 
diagnoses were borderline intellectual functioning and 
personality disorder, not otherwise specified, with passive-
aggressive, anti-social and schizoid features.  The Axis IV 
diagnosis was psychosocial stressors:  Vietnam War, financial 
and health problems.  

The veteran was hospitalized by the VA in May 1990.  The 
diagnoses were PTSD and alcohol dependence.

The November 1989 and June 1991 Board decisions

By decision in November 1989, the Board denied service 
connection for PTSD on the basis that the evidence did not 
demonstrate a confirmed diagnosis of PTSD.  The June 1991 
Board decision found that the evidence was not new and 
material, and did not reopen the claim.  

The additional evidence 

Of record is a copy of a report of a VA hospitalization from 
October to December 1976.

Also of record is a court order, and associated documents, 
relating to the veteran's involuntary commitment to State 
Hospital South in September 1997.  In September 1997, a 
private psychologist related that he had examined the veteran 
that month.  The form contained pre-printed language-"class 
of mental illness."  The examiner wrote in PTSD, alcoholism 
and dysthymia/major depression.  He also wrote that the 
supposed cause of the illness was trauma-Vietnam.  Another 
examiner completed the same form and also wrote under class 
of mental illness, PTSD, depression and alcoholism.  This 
examiner noted that the cause of the illness was biochemical.  

The September 1997 records from State Hospital South were 
received.  An admission psychiatric evaluation shows that the 
veteran had a long-standing history of PTSD and alcohol 
dependence.  It was reported that during service, the veteran 
had apparently assaulted a soldier with a .45 and he was then 
given a general discharge.  It was indicated that he was 
diagnosed with PTSD from his first period of service.  
Following a mental status evaluation, the diagnoses were 
alcohol dependence; PTSD, by history; and alcohol-induced 
depressive disorder (provisional).  The treatment and medical 
summary shows that the veteran was admitted with prior 
diagnoses of PTSD and alcohol dependency.  The diagnoses were 
organic mood disorder, secondary to alcohol use; alcohol 
abuse; alcohol dependency; cannabis abuse and anti-social 
personality traits.  

Received in January 1999 were copies of letters the veteran 
reportedly wrote during service.  In one letter, he described 
losing his platoon leader.

The veteran was afforded a VA psychiatric examination in 
December 1998.  The examiner summarized much of the evidence 
in the claims folder.  Following a mental status evaluation, 
the Axis I impressions were alcohol-induced persisting 
dementia; alcohol dependence and symptoms of PTSD.  The Axis 
IV impressions were poverty, victim of crimes and legal 
troubles.  The examiner commented that the veteran had some 
symptoms of PTSD, including recurrent and intrusive 
distressing recollections of the events, distress at exposure 
to external cues that resemble an aspect of the traumatic 
event, but he did not appear to meet the criteria for a 
diagnosis of PTSD.  

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner of war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (effective March 7, 1997).

If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. § 4.125a 
(1999).

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening of the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans, 9 Vet. App. 273, 284, the Court indicated that the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.

Initially, the Board notes that the veteran's claim for 
service connection for PTSD was originally denied in November 
1989 on the basis that there was no confirmed diagnosis of 
PTSD.  The June 1991 Board decision held that new and 
material evidence had not been submitted to reopen the claim 
for service connection for PTSD.

The Board notes that private medical records have been 
associated with the claims folder in conjunction with the 
veteran's attempt to reopen his claim for service connection 
for PTSD.  These records include an examination conducted in 
September 1997 that was done for purposes of an involuntary 
commitment proceeding.  At that time, two examiners listed 
PTSD, and one seemingly related the condition to the veteran 
service in Vietnam.  This evidence is similar to the evidence 
previously of record.  In this regard, the Board emphasizes 
that evidence previously considered had suggested that the 
veteran had PTSD and that it was related to service.  (The 
Board notes that an Axis IV diagnosis of Vietnam War was 
listed on the report from the private psychologist in October 
1989.)  The fact remains that it was previously concluded 
that there was no confirmed diagnosis of PTSD.  The Board 
points out that the veteran was afforded a comprehensive VA 
psychiatric examination in December 1998, and that it was 
specifically concluded that the veteran did not have PTSD.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  

In summary, the Board finds that the additional evidence 
submitted in support of the veteran's claim is merely 
cumulative and not new and material.  Therefore, the claim is 
not reopened, and the Board's decision of June 1991 denying 
service connection for PTSD remains final and the benefits 
sought on appeal remain denied.


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for PTSD, 
the appeal is denied.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

